In opinion in Daugherty v. Dept. of Labor  Industries,188 Wash. 626, 63 P.2d 434, I concurred in the result on the ground that the questions of fact there presented by the appellant could not be considered for the reason that, although the trial court certified that the statement of facts contained all the evidence, the statement of facts disclosed that it did not contain all the evidence. Authority for that position [Nickeus v. Lewis County, 23 Wash. 125, 62 P. 763, and Kanev. Kane, 35 Wash. 517, 77 P. 842] I did not deem it necessary to cite. The majority opinion in the case at bar is to the same effect; therefore, I concur in affirmance of the judgment.